Exhibit 10.15
November 3, 2008
CONFIDENTIAL
Michael I. Schaffer, Ph.D.
c/o Psychemedics Corporation
5832 Uplander Way
Culver City, CA 90230-6608
Dear Mike:
This letter sets forth an amendment to the letter agreement (the “Letter
Agreement”) between you and Psychemedics Corporation (the “Company”) dated
July 10, 2008. The Letter Agreement is hereby amended by adding after paragraph
13 thereof the following paragraph 14:

  14.   Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”), following a Change in Control as defined in paragraph 13(b) above, you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement would be considered deferred compensation subject to the
twenty percent (20%) additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six (6) months and one (1) day after your
separation from service, or (ii) your death.

 

 



--------------------------------------------------------------------------------



 



Michael I. Schaffer, Ph.D.
November 3, 2008
Page 2
(b) This Agreement is intended to be in compliance with the provisions of
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with said
Section. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
(c) Solely for the purposes of Section 409A of the Code, each installment
payment of Termination Pay shall be considered a separate payment.
(d) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, said Section.
If this letter correctly sets forth our understanding and agreement concerning
the proposed amendment, please indicate your acceptance by signing both copies
of this letter and returning one copy. The Letter Agreement shall then be
amended as set forth above but shall otherwise remain in full force and effect.

            Very truly yours,

PSYCHEMEDICS CORPORATION
      By:   /s/ Raymond C. Kubacki, Jr.                      

Agreed to: November 3, 2008
/s/ Michael I. Schaffer, Ph.D.
 
Michael I. Schaffer, Ph.D.

 

 